230 F.3d 272 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Randy M. Downs, Defendant-Appellant.
No. 99-3760
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 11, 2000Decided October 12, 2000

Appeal from the United States District Court for the Central District of Illinois.  No. 199 CR 10024-001--Michael M. Mihm, Judge.
Before Manion, Diane P. Wood, and Evans, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
This appeal is  before us now principally because of a missing  moustache. No one lost it; it was missing only in  the sense that the defendant, Randy M. Downs, who  had been accused of robbing the Heritage Bank in  Peoria, was the only man in a line-up of five who  lacked a moustache. Finding the key witness's  identification of Downs reliable notwithstanding  his notable difference from the other line-up  participants, the district court denied Downs's  motion to suppress. The jury then convicted him  of bank robbery, in violation of 18 U.S.C. sec.  2113(a), and he was sentenced to 51 months in  prison and three years of supervised release. On  appeal, he argues only that the motion to  suppress was wrongly decided (and that this error  was not harmless). While we agree with Downs that  the line-up was unduly suggestive, we conclude  that the witness identification was reliable  nonetheless. We therefore affirm.


2
* On March 31, 1999, a white male wearing  sunglasses and a blue hat resembling those issued  by the LaPrairie Mutual Insurance Company  approached Denise Brown, the walk-up teller at  Heritage Bank. He told Brown to remove all of the  money from the drawer, but then, speaking in a  low voice, he altered his instructions and  indicated that he wanted only bundles and no $1  bills. Brown later said that she paid close  attention to his mouth and lower face, because  she was concerned that the robber might become  agitated if she had difficulty understanding him.  In the 50-some seconds she had to observe him,  she also formed the impression that he was  lightly unshaven, between 5'6" and 5'8" tall,  about 150 pounds, and between 35 and 45 years  old. The other teller on duty, Karen Jones, was  serving drive-up customers and thus caught only  a glimpse of the robber; her description of him  was similar to Brown's.


3
The next day, someone gave Peoria police  officers and FBI agents a tip that a woman named  Kim Salzman could help them. Salzman was  cooperative. She told the officers that the  person in the surveillance video from the bank  strongly resembled her brother, Randy Downs. Her  statement, along with her account that Downs's  gambling problems had led him to break into her  printing business and steal a compressor in order  to pawn it, increased the suspicions of the  investigators. They decided to assemble a photo  array and show it to both Brown and Jones. They  did so, but neither was able positively to  identify Downs as the robber from the pictures.  Brown suggested that it would be more helpful to  see people wearing hats and sunglasses.


4
Later that day, the officers interviewed Downs  himself, first on a gambling boat and then later  in a security office. The next day, they talked  to Richard Downs, his father. The elder Mr. Downs  told the officers that he had given Randy a hat  from LaPrairie Mutual Insurance very similar to  the one that appeared on the video. He also  volunteered that when he had refused to loan  Randy $2,000, Randy had responded "you leave me  little choice." After this, the officers searched  Randy's apartment, with his consent; they found  nothing there.


5
On April 5, the officers held the line-up that  is the focus of this appeal. On that day, they  had finally arrested Downs and brought him to the  police station. One officer telephoned Jones and  asked her to come to the station, and he informed  Jones that they had arrested someone. Another  officer called Brown and asked her to come, but  it is unclear whether or not she was told there  had been an arrest. For the line-up, each person  was given a LaPrairie Mutual hat and a pair of  sunglasses. They entered the room seriatim; each  man stepped in, walked around, and said "No, put  the money in the envelope, hurry." Downs was the  second to walk in. As the exhibits Downs later  introduced make crystal clear, the other four all  sported heavy moustaches; only Downs had no  facial hair at all. Otherwise (but it is a big  "otherwise"), they were similar in body build.


6
At the line-up, both Brown and Jones identified  Downs as the robber. Jones was not very confident  in her choice, describing her certainty as a  seven out of ten, if ten meant absolutely sure.  Brown, in contrast, jumped behind one of the  detectives the minute she saw Downs enter the  room, and exclaimed "Oh my God, that's him." She  was crying and trembling, according to the  testimony of another officer. Brown then viewed  the last three line-up participants, and at the  end reiterated that she was "positive" the robber  was Downs, based on "the lower half of his face"  and his "stocky upper body."


7
On July 1, 1999, the district court heard  testimony on Downs's motion to suppress both the  line-up and any in-court identification the  government might want to elicit from Brown or  Jones. The court concluded that the line-up was  indeed too suggestive. It then decided that the  Jones testimony would be so unreliable that both  her line-up identification should be suppressed  and she should be prevented from offering an in-  court identification. With respect to Brown, the  oral rulings and written record became somewhat  confused. Orally, the court first indicated that  the circumstances as a whole made Brown's  identification reliable and thus admissible.  Then, in response to a question from the  prosecutor, the judge said that both women's  line-up identifications would be suppressed.  Later, however, in a written order the court  ruled that Brown could be questioned about her  line-up identification (and could give an in-  court statement).


8
Downs believes that the judge's ruling was so  unclear that this alone is enough to grant relief  for him, but we disagree. First, he never asked  the court for clarification during the oral phase  of the proceedings, even though it was obvious  that matters were becoming garbled. Second, and  more important, the court itself had the right to  review what had gone on in open court and issue  a final written order that clarified its ruling.  Had Downs wanted to object to the written order,  he could have done so, but he did not.


9
With Brown's testimony secure, the result of  the trial was not surprising. Both Salzman and  Richard Downs repeated for the jury what they had  said to the police. Andy Downs, Randy's son,  testified that he and his father had discussed a  bank robbery while driving around Peoria. Andy  said that they talked about where to park, how to  hide the car in a car wash until the police  completed their immediate sweep of the area,  which bank to hit, and how they could use a bomb.  The bank they discussed was not Heritage Bank,  and Downs did not use a bomb, but those facts  came out in the testimony. Andy Downs finally  said that he was 90% sure that the person in the  surveillance photos was his father and that he  recognized the sweatshirt worn by the individual  there. Finally, Brown testified and identified  Downs for the jury.

II

10
A ruling on a motion to suppress an  identification, like many other matters in a  criminal trial, presents the kind of mixed  question of constitutional law and fact that the  Supreme Court has instructed us to review de  novo, but with due deference to findings of  historical fact made by the district court. See  Ornelas v. United States, 517 U.S. 690 (1996).  Compare United States v. Newman, 144 F.3d 531,  535 (7th Cir. 1998); United States v. Swift, 220  F.3d 502, 504 (7th Cir. 2000); United States v.  Ledford, 218 F.3d 684, 688 (7th Cir. 2000).


11
On the merits, we conduct a two-step inquiry  when we assess the admissibility of a line-up  identification. First, we ask whether the line-up  was unduly suggestive. If it was, then we look  more closely to see if the totality of the  circumstances nevertheless shows that the  testimony was reliable. See United States v.  Curry, 187 F.3d 762, 768 (7th Cir. 1999). In this  case, although the government has made a token  effort to argue that the line-up was not unduly  suggestive, we agree entirely with the district  court that it was. Even a glance at the  photographs of the men in the line-up, which  appear as exhibits in the record, is enough to  see why Downs jumps out from the others because  of his lack of facial hair. We therefore turn  immediately to the second question, whether  Brown's testimony was reliable notwithstanding  the problems with the line-up.


12
The reliability inquiry touches on five factors: (1) the opportunity of the witness to view the  criminal at the time of the crime, (2) the  witness's degree of attention, (3) the accuracy  of the witness's prior description, (4) the level  of certainty demonstrated by the witness at the  confrontation, and (5) the length of time between  the crime and the confrontation. Curry, 187 F.3d  at 768. All of these, in one way or another,  support the reliability of Brown's  identification. She could see the lower half of  the robber's face, and this was the basis of her  identification. At the time of the crime, she was  very close to the robber, and she stated firmly  that she was paying strict attention to what she  saw. Although 50 seconds may not sound like much,  under conditions of great stress they can pass  quite slowly. The physical descriptions Brown had  given of the robber were reasonably detailed and  close to Brown's actual appearance. Brown's  dramatic reaction when Downs walked into the room  showed clearly that she was quite certain that  Downs was the robber. Finally, five days between  the incident and the line-up is not such a long  span of time that memory lapses would be a  problem.


13
Last is a point not mentioned in this  particular five-factor test, but it gives us the  opportunity both to note that these tests are  principally useful as a guide to the inquiry at  hand and that they are not intended to be  straitjackets. Given the way this line-up was  conducted, Brown had seen only one man (who had  a moustache) before she saw Downs and  emphatically identified him. She did not know  then that the other three men would also have  moustaches (or indeed that they would either  resemble Downs or stand apart from him in any  other way). This as well as the other evidence  convinces us that Brown knew what she was talking  about; her identification of Downs at the line-up  was sufficiently reliable that the jury was  entitled to learn about it, and there was no  error in allowing her to identify him at trial.

III

14
In light of our conclusion that the flaws in  the line-up did not require the suppression of  Brown's testimony, we need not reach the  government's alternative argument that any error  in this respect was harmless. The judgment of the  district court is Affirmed.